This was a warrant on a former judgment of a single justice. The defendants relied on the statute of limitations. The plaintiffs in the replication alleged a new promise within the seven years. His Honor correctly decided that the statute could not thus be met. The replication of a new promise is confined to actions "on promises." This is settled in this State and England.
The other instructions were uncalled for; at all events, the plaintiff has no right to complain of them.
PER CURIAM.                              Judgment affirmed.
Cited: Hewlett v. Schenck, 82 N.C. 235. *Page 305 
(428)